Citation Nr: 9935311	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from the April 1993 rating decision 
of the St. Petersburg, Florida RO.  A personal hearing was 
conducted before the undersigned member of the Board sitting 
at that RO in February 1994.  The Board remanded the appeal 
to the RO for additional development in February 1996.  The 
record reflects that the veteran has moved several times 
during the pendency of the appeal; the case has been received 
from the Chicago, Illinois RO, within whose jurisdiction he 
is now residing.

Historically, the Board notes that service connection for 
PTSD was initially denied by the RO in May 1992.  However, 
the veteran was not notified of this decision.  As the 
veteran was not notified, his claim was still pending when he 
requested to reopen the claim in February 1993.  By rating 
action in April 1993, the RO denied service connection for 
PTSD, and the veteran then perfected a timely appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's personnel records indicate that he was assigned 
to the 661st Ordnance Company (661st Ord Co) as an ammunitions 
store helper while serving in Vietnam from April 17, to 
November 10, 1970.  The veteran was not authorized to wear 
the Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  

The veteran's service medical records, including his 
separation examination in November 1970, are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems.  The veteran's psychiatric status on 
examination at separation was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in 
September 1973.  

VA medical records show that the veteran was admitted to 
Medical Services with a history of substance abuse, mainly 
heroin, in September 1973.  The veteran was reported to have 
been in a state run Methadone program for the previous eight 
months.  The records show no complaints or history of 
psychiatric problems related to Vietnam or a diagnosis of 
PTSD.  The veteran tested positive for morphine when he 
returned from an emergency pass in October 1973, and was 
given an irregular discharge.  The diagnosis at discharge was 
drug abuse - heroin.  

VA medical records show the veteran was hospitalized in 
November 1974, and twice in July 1975 due to drug related 
problems.  The records make no mention of any problems 
relating to service in Vietnam, and no diagnosis of PTSD.  
The diagnoses for each period of hospitalization included 
drug dependence - heroin.  He was also hospitalized from 
August to September 1975 for vocational rehabilitation; a 
diagnosis of occupational maladjustment was made.  

When examined by VA in October 1975, and again in June 1981, 
the veteran made no mention of any problems related to his 
service in Vietnam, and no pertinent psychiatric symptoms or 
diagnosis of PTSD was noted.  

VA medical records from 1981 to 1984 show treatment for 
various medical problems including substance abuse and 
related problems.  The records do not show any complaints or 
psychiatric problems related to Vietnam and no diagnosis of 
PTSD was indicated.  

On VA psychiatric examination in March 1984, the veteran 
reported that he was nervous and perspired off and on since 
his discharge from service in 1970.  The veteran reported 
that he was frequently under stress, was restless at times, 
and often irritable.  He reported difficulty sleeping, and 
had dreams of being in the Army and of killing people.  On 
examination, the veteran reported that he was not mixed up 
and could think clearly, though he had occasional difficulty 
with concentration.  His stream of speech was somewhat 
decreased in rate, but relevant and coherent.  His affect was 
decreased, and his memory for recent and remote events was 
poor.  The veteran reported that he had been forgetful for 
the past couple of years, and felt that people had it in for 
him, were watching him, and that they were talking about him.  
His orientation was good in all spheres.  The veteran was 
distrustful and suspicious of people, and expressed ideas of 
references for the past 10 years.  He also reported a history 
of auditory hallucinations, but not during the past several 
months, and that he had attempted suicide several times.  He 
denied any homicidal ideations or feelings of guilt.  The 
veteran reported a fear of people, of life, and of dying.  He 
also reported feelings of insecurity.  The examiner commented 
that he found no objective neurological findings to indicate 
any organic involvement of the central peripheral nervous 
system.  He concluded that the veteran had both schizophrenic 
symptomatology and affective symptomatology.  The diagnoses 
included schizoaffective disorder and heroin dependence.  

VA records reflect hospitalization in 1987 after the veteran 
ingested an overdose of sleeping pills.  Diagnoses of multi-
substance abuse, adjustment disorder with depressed mood, and 
rule out personality disorder were made.  

A claim of service connection for PTSD was received from the 
veteran in February 1992.  

In March 1992, the veteran was requested to provide the RO 
with specific information concerning his duty assignments and 
any stressful incidents that he experienced in Vietnam so 
that additional development could be undertaken to verify his 
stressors.  

When examined by VA in April 1992, the veteran reported that 
he was not involved in combat in Vietnam, and that his duty 
assignment was that of an ammunition support for helicopters.  
The veteran reported that he was responsible for the death of 
other soldiers while in Vietnam because he was not paying 
attention while on guard duty.  He claimed that most of the 
time he was "very high."  He was vague when talking about 
his military training and post military activities.  The 
veteran reported a long history of depression and substance 
abuse.  He was well oriented, and denied any auditory, 
visual, gustatory, hypnopompic, or hypnagogic hallucinations, 
except when under the influence of drugs.  The veteran denied 
any suicidal or homicidal ideations, but did express some 
paranoid thoughts.  His memory was good but his associations 
were somewhat slow.  His mood was anxious and his cognition 
appeared to be fairly intact.  His judgment and insight were 
poor.  The examiner indicated that he could not offer a 
diagnosis of PTSD, and recommended that, if the veteran was 
willing, he should be admitted for additional observation.  
On general medical examination, also conducted at this time, 
a diagnosis of depressive reaction was made.

The veteran was evaluated and admitted to a VA medical 
facility in July 1992 for participation in the PTSD program.  
The Discharge Summary report in October 1992 referred to the 
veteran's self-reported history that he was an ammunition 
specialist and spent one tour of duty in Vietnam where he was 
involved in "combat situations."  On mental status 
examination, the veteran was alert, cooperative, and in no 
acute distress.  He was well oriented, his mood was euthymic, 
and he denied any suicidal or homicidal ideations.  The 
veteran denied any auditory or visual hallucinations.  His 
memory was grossly intact, and the rest of his cognitive 
functions were within normal limits.  The veteran 
participated in the different activities and had good 
attendance in general.  The examiner indicated that 
psychological testing showed multiple substance abuse, PTSD, 
and avoidant - borderline mixed personality disorder.  The 
diagnoses included PTSD.  

In a statement received in February 1993, the veteran 
reported that he was in a supply unit while serving in 
Vietnam, and that his unit came under attack and sniper fire 
from Viet Cong.  He reported that the fear was so great that 
you could "cut it with a knife."  The veteran reported 
suffering from lack of sleep, nightmares, problems keeping a 
job, and problems dealing with authority since coming back 
from Vietnam.  

A VA Discharge Summary report for hospitalization in February 
and March 1993 indicated that the veteran was "in combat" 
in Vietnam, and had a long history of substance abuse.  The 
diagnoses included PTSD.  

In his substantive appeal received in August 1993, the 
veteran reported that his stressors included artillery fire 
nightly, automatic weapons fire while on guard duty, jets 
dropping Napalm, booby trapped roads, and an incident in 
which three soldiers were killed while on guard duty at a 
site not far from where he was on duty.  

A VA Hospital Summary report showed that the was hospitalized 
for 66 days from August to October 1993 for schizophrenia and 
to rule out major depression and alcohol dependence.  The 
veteran reported suicidal and homicidal thoughts after 
learning that he was HIV positive two weeks earlier.  The 
diagnoses included schizophrenia, rule out major depression 
with suicidal and homicidal ideations.  

At a personal hearing before the undersigned sitting at the 
RO in February 1994, the veteran testified that he had 
trouble sleeping, recurrent nightmares, and startle response.  
He described his recurrent nightmares as involving him 
holding his own decapitated head and cursing at himself; 
seeing three soldiers with their throats cut, being shot 
numerous times, and being frozen in bed.  The veteran 
reported that he had no friends and preferred to be alone.  
He stated that he did not go to the movies and spent most of 
his time watching TV.  The veteran testified that since 
learning that he was HIV positive, he had been more receptive 
to talking about his Vietnam experiences.  

A VA Psychological Assessment in June 1995 indicated that the 
veteran had difficulty completing the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) test because of anxiety, 
impaired attention span, and a rather marginal reading 
ability.  The psychologist indicated that the most common 
diagnosis associated with the veteran's profile was paranoid 
schizophrenia.  He also noted that the veteran scored on the 
clinical scales for PTSD and that he had been coping with 
extreme stress due to the discovery of his HIV status and 
Vietnam "combat" experiences.   The diagnoses on Axis I 
included PTSD and major depressive disorder.  On Axis II, 
personality disorder not otherwise specified with schizoid, 
schizotypal, paranoid, and avoidant features.  

In a letter dated in March 1996, the veteran was requested to 
provide the RO with additional information, including 
detailed information concerning the stressor events that he 
experienced in Vietnam.  

When examined by VA in November 1995, the examiner noted that 
he did not have the veteran's claims file for review, and 
that a history was obtained from the veteran, which was 
therefor subject to the "usual errors."  The report noted 
that veteran's current symptoms included difficulty sleeping, 
irritability, thoughts of suicide, isolation, and startled 
response.  The veteran did not describe any incidents from 
Vietnam or report any specific recurring nightmares.  The 
diagnosis was PTSD.  Neither the stressors relied on for 
making such diagnosis, nor any supporting rationale was 
provided.

In a statement received in March 1996, the veteran reported 
that he saw Viet Cong prisoners being thrown out of 
"American" helicopters while being interrogated, and that 
he was on guard duty when three soldiers were found dead with 
their throats cut.  The veteran reported that he dreamed of 
these incidents often.  

VA medical records associated with the claims file in July 
1996, show treatment for various medical problems from 1993 
to 1995.  The records do not show any specific treatment for 
psychiatric problems.  

VA medical records associated with the claims file in August 
1996, show treatment for various medical problems in 1995 and 
1996.  Various diagnoses were offered for the veteran's 
psychiatric symptoms, including depression not otherwise 
specified, Benzodiazepine dependence, bipolar disorder, and 
PTSD.  

An audiotape received from the veteran in October 1996, and 
was transcribed by VA for the record.  The veteran reported 
that while walking to the mess hall in Vietnam one day, he 
observed a "greenish color helicopter" which "wasn't an 
Army olive drab helicopter" hovering over a nearby hill.  
The veteran stated that he saw someone fall from the 
helicopter and thought that they were on maneuvers.  However, 
a parachute didn't open.  A second person came out of the 
helicopter, and again the parachute didn't open.  When he 
told another soldier of the incident, the soldier replied 
that they were just interrogating prisoners.  The veteran 
also reported that while covering for two other soldiers who 
left their guard duty post one night to go to town, the 
officer on duty (OD) drove up in a jeep to check on them.  
The veteran said that he recognized the officer as the OD, 
because of the insignia on his helmet and armband.  The 
officer did not know the password and, after being confronted 
by the veteran with his weapon, asked if everything was okay 
and then left.  The next morning, the veteran learned that 
three other soldiers on guard duty down the line had their 
throats slashed during the night.  The veteran state that he 
thought that maybe the OD was really a Viet Cong and that he 
could have prevented the deaths of the three soldiers if he 
had just held him at gun point and called for help.  

A report from the Director, Environmental Support Group 
(ESG), received in January 1997, indicated that the area of 
Chu Lai, the base camp location for the veteran's listed 
unit, received numerous enemy attacks during the period the 
veteran was in Vietnam which resulted in several causalities.  
However, the records did not mention the 661st Ordnance 
Company during these incidents.  The report indicated that 
additional information, such as the names of the individuals 
reportedly killed while on guard duty, and/or their specific 
unit, must be provided for further research.  The report 
suggested that morning reports for the veteran's unit be 
obtained and used to identify the names of any casualties.  

By letter dated in January 1997, the veteran was requested to 
provide the names, unit designations, and any other units 
involved in the guard duty incident so that additional 
research could be undertaken.   

An ESG report received in February 1997 provided essentially 
the same information as the report received in January 1997.  

In April 1997, the veteran was again asked to provide more 
detailed information concerning his stressors in Vietnam so 
that additional development could be undertaken.  

Copies of morning reports from the 661st Ordnance Company for 
several days during the months of April and June 1970 were 
associated with the claims file in June 1997.  The reports 
show that the veteran was assigned to the 661st Ord Co on 
April 20, 1997.  

In a letter dated in July 1997, the veteran was asked to 
provide additional information concerning his medical 
treatment and any stressor incidents while in Vietnam.  

VA medical records associated with the claims file in July 
1997 show that the veteran was admitted to various medical 
facilities for treated of polysubstance abuse between 
February and July 1997.  The various diagnoses included 
Benzodiazepine dependence, polysubstance dependence with 
alcohol and cocaine, bipolar disorder, and history of 
borderline personality disorder, antisocial personality 
disorder, and PTSD.  

Copies of unit morning reports from the 661st Ordnance 
Company for the months of May and September 1970, were 
received in November 1997.  

In August 1998 the veteran was found by the RO to be 
incompetent to handle financial matters.

Copies of VA and contract nursing home medical records 
associated with the claims file in May 1999, show treatment 
for physical and psychiatric problems from June 1997 to May 
1999.  The records do not contain any specific findings or 
discussion of stressors relating to Vietnam, and no diagnosis 
of PTSD.  

At the direction of the Board remand in February 1996, the 
veteran was afforded a VA psychiatric examination in June 
1999, to determine if he had PTSD.  The examiner indicated 
that he had reviewed the entire three-volume claims file in 
connection with his examination of the veteran.  During the 
interview, the veteran reported that his duties in Vietnam 
included being a truck driver and pulling gate guard duty.  
The veteran specifically denied ever having been in any 
combat and was unable to identify any particular stressful 
situation while in Vietnam.  The examiner noted that the 
veteran talked about a "yellow helicopter" but was not 
clear as to what was happening to the helicopter or what his 
role was in that situation.  When asked if he had any 
problems over the years directly as a result of his Vietnam 
experiences, the veteran did not identify any particular area 
such as recollections of any specific traumatic experiences, 
nightmares, or flashbacks.  The veteran reported a long 
history of psychiatric and substance abuse problems and 
indicated that his psychiatric problems and hospitalizations 
were precipitated by problems with a girlfriend.  

On mental status examination, the veteran had poor eye 
contact and was visibly anxious, tense, and somewhat mildly 
agitated.  He answered questions appropriately but became 
impatient.  His speech was focused, but he tended to skip 
from one topic to another.  His voice had normal tone and 
volume, and there was no evidence of active suicidal or 
homicidal ideations, plans, or tendencies.  His thoughts were 
disorganized and rather tangential.  There were no looseness 
of association or flight of ideation.  There was no evidence 
of auditory or visual hallucinations, though the veteran 
reported that he was paranoid and suspicious of people for 
many years.  His affect was blunted and his mood was tense, 
anxious, and rather angry.  The veteran denied any problems 
sleeping, or any nightmares or dreams.  His memory for remote 
events was okay, but his recent memory was impaired.  The 
veteran's attention span was severely impaired and affected.  
His judgment was appropriate but his insight into his mental 
illness was limited.  The diagnoses on Axis I included 
alcohol dependence in a controlled environment; opiate and 
cocaine dependence in remission; and psychosis, not otherwise 
specified.  

The examiner commented that after reviewing the entire record 
and examining the veteran, he did not see any evidence to 
support the diagnosis of PTSD.  The examiner noted that the 
veteran denied ever having been in combat, was unable to 
identify any particular unusual stressors in Vietnam, denied 
experiencing any recollections or nightmares, and had no 
sleep difficulties.  The examiner concluded that the veteran 
suffered from a psychosis, not otherwise specified.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

Likewise, the Board notes that while the evidentiary record 
indicates that the veteran has been in receipt of 
Supplemental Security Income benefits from the Social 
Security Administration.  Copies of the award decision or the 
medical records relied upon in granting the benefit are not 
of record.  In a statement received in March 1996, the 
veteran stated that all of his medical treatment was provided 
by VA.  As all VA medical records have been obtained, the 
Board finds that remanding the appeal to obtain the SSA 
records would serve no useful purpose and would not change 
the outcome of the veteran's claim.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which is presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran was afforded VA examinations, all VA 
medical records have been obtained, and the RO has obtained a 
report from USASCRUR.  The veteran also provided testimony 
before the undersigned member of the Board sitting at the RO 
in February 1994.  Therefore, the Board finds that the record 
is complete and that there is no further duty on the part of 
VA to assist the veteran in developing his well-grounded 
claim, as mandated by 38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  As noted above, the evidentiary record 
includes several diagnoses of PTSD.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor, and the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  
Moreover, those instances were a diagnosis of PTSD was 
offered was based on the veteran's self-described history of 
having been in combat in Vietnam, presented during a combat 
situation.  The evidentiary record, including the veteran's 
personnel records as well as his own testimony that he was 
not in combat, clearly demonstrate that he did not engage in 
combat with the enemy.  Therefore, the Board is not bound to 
accept a diagnosis based solely on an unsubstantiated history 
as provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 
190 (1990).  

The veteran's military personnel records indicate that his 
duty assignment while in Vietnam was that of an ammo store 
helper.  The Board previously remanded the appeal to the RO 
in order to allow the veteran an opportunity to submit 
additional evidence.  Several letters sent to the veteran, 
the most recent in July 1997, requested that he provide 
detailed information concerning his stressors in Vietnam.  
The Board notes that at least one of the veteran's stressors 
involving the death of three fellow serviceman is clearly 
verifiable.  However, the veteran has not submitted any 
details permitting verification.  In reviewing the evidence 
of record, the Board notes that the veteran's duties in 
Vietnam were not combat related and his work details did not 
necessitate exposure to combat.  Furthermore, the veteran was 
not awarded any medals for valor or any citations indicating 
that he was exposed to situations involving combat.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he has not provide detailed 
information, as requested by the RO on numerous occasions 
during the pendency of this appeal, which could be used to 
attempt verification of the alleged stressors through 
USASCRUR or unit records.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Furthermore, there is no medical evidence of a clear 
diagnosis of PTSD based on any recognized stressor and the 
constellation of symptoms associated with that disorder.  In 
fact, the VA psychiatrist that examined by the veteran in 
June 1999 concluded that the veteran did not have PTSD.  
Inasmuch as there is no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, the 
preponderance of the evidence is against the claim and it 
must be denied.  


ORDER

Service connection for PTSD is denied.  



			
	N. R. Robin
	Member, Board of Veterans' Appeals



 

